Citation Nr: 0426631	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  97-24 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to service connection for chest pains.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a right foot 
disorder.

7.  Entitlement to service connection for a right leg 
disorder.

8.  Entitlement to service connection for a left foot 
disorder.

9.  Entitlement to service connection for a left leg 
disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 decision by the RO in Newark, 
New Jersey, which found that no new and material evidence had 
been presented to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder 
and denied service connection for all remaining issues listed 
above.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the appeals at issue here.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  Among other things, the 
VCAA enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim and expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements, with 
respect to the issues of whether new and material evidence 
has been received to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder 
and entitlement to service connection for allergies.  
Furthermore, there is no communication from the RO to the 
veteran specifically addressing the evidence needed to 
substantiate these claims and the respective duties of the 
parties to secure or submit evidence with particular respect 
to these issues.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).   
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In VA Form 21-526, Veteran's Application for Compensation or 
Pension, received by the RO in November 1992, the veteran 
identified numerous medical records, which he felt relevant 
to support his psychiatric disorder claim.  The RO failed to 
develop for a majority of these medical records, including 
records from Atlantic Mental Health Center, Rider College 
Counseling Services, Lyon VA Hospital, Drenk Mental Health 
Services, Burlington County Mental Health, VA medical Center 
(VAMC) located in Wilmington, Delaware, and records from a 
private psychotherapist, Dr. Marc Rose.  The RO should again 
review the veteran's November 1992 Application for 
Compensation or Pension, and on Remand, develop for all 
missing medical records.

The Board notes that, in the attachment to the veteran's VA 
form 9, Appeal to the Board, received by the RO in August 
1994, the veteran listed treatment for his psychiatric 
disorder by a private physician in Mt. Laurel, New Jersey, in 
November 1991.  On remand, the RO should ask the veteran for 
the name, address and all dates of treatment by his private 
physician in Mt. Laurel, New Jersey.

In a January 1995 statement from the veteran, he reported 
treatment at the Pennsbury Family Medical Center for his 
psychiatric disorder and for his allergies.  He also reported 
treatment by James Owen, M.D., for his foot and back disorder 
and treatment at Newtown Medical Center for allergies.  On 
Remand, the RO should ask the veteran for the address and all 
dates of treatment by the above listed facilities and 
physicians and then obtain all records associated with the 
treatment.

In March 1998, the veteran was afforded a personal hearing at 
the Regional Office in Newark, New Jersey, by a Hearing 
Officer.  In regards to the issue of his psychiatric 
disorder, the veteran testified that he was going to a family 
physician for psychiatric treatment but he felt he needed a 
specialist.  On remand, the RO should ask the veteran for the 
name, address and all dates of treatment by the veteran's 
family physician.

In the veteran's VA Form 9, received by the RO in August 
1997, he specifically requested a hearing before a local 
hearing officer at the VARO in Newark, New Jersey.  He 
further noted that he wanted the opportunity to discuss all 
issues on appeal.  In March 1998, the veteran was afforded an 
hearing at the VARO in Newark, New Jersey, however, the only 
issue, which was addressed, was whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  On remand, the RO should schedule the veteran for 
a hearing at the VARO in Newark, New Jersey, in front of a 
Hearing Officer, and allow him the opportunity to present 
testimony on the remaining issues on appeal.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA who 
have treated him for his claimed 
disorders (including those unnamed 
physicians he identified in his August 
1994 attachment to his VA Form 9 and at 
his Regional Office hearing in March 
1998) and which have not already been 
made a part of the record.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder, including, but not limited to 
records from:
a)  Atlantic Mental Health Center;
b)  Rider College Counseling Services; 
c)  Lyon VA Hospital; 
d)  Drenk Mental Health Services; 
e)  Burlington County Mental Health;
f)  VAMC located in Wilmington, 
Delaware;
g)  Dr. Marc Rose; 
h)  Pennsbury Family Medical Center; 
i)  James Owen, M.D.; and
j)  Newtown Medical Center.

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The veteran should be scheduled for 
an RO hearing.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




